Citation Nr: 0207833	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  97-15 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and three friends


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1996 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In December 
2000, the Board remanded this matter to the RO  The RO has 
now returned this matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran is service-connected for right knee 
disability.

2.  The veteran suffers from a brain syndrome related to a 
head injury related to his service-connected right knee 
disability.  


CONCLUSION OF LAW

The veteran's brain syndrome is proximately due to or the 
result of his service-connected right knee disability.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA outpatient treatment 
records, private treatment records, hearing testimony, and 
lay affidavits.  Significantly, no additional pertinent 
evidence has been identified by the veteran as relevant to 
the issue on appeal.  In a January 2001 letter to the 
veteran, the RO requested information from the veteran 
regarding treatment for his service-connected right knee and 
for his claimed brain injury disability.  The record reflects 
that the veteran did not respond to the RO's letter.  Under 
these circumstances, no further action is necessary to assist 
the veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision and statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service medical records demonstrate that the veteran was 
struck in the face by assailants in May 1968 and suffered a 
fracture of the right eye orbit, infra-orbital rim with no 
artery or nerve involvement.  The veteran also suffered a 
chipped tooth.  Upon separation examination dated in May 
1969, the veteran's systems were clinically evaluated as 
normal.

In an October 1971 rating action, the RO granted entitlement 
to service connection for residuals of a right knee injury, 
evaluated as noncompensable.  

Upon VA examination dated in April 1974, the veteran 
complained of his right knee giving way as well as pain and 
swelling.  Physical examination revealed the right knee was 
stable and without tenderness or swelling.  

VA treatment records dated in 1981 demonstrate complaints of 
right knee tenderness.  An April 1981 clinical record 
indicates audible crepitus in the right knee with range of 
motion testing.  It was recommended that the veteran have 
some sort of knee support while walking and to control edema.  

Private hospital records dated in June 1991 demonstrate the 
veteran was admitted with blunt head trauma, multiple 
contusions, cervical strain, back pain, a scalp laceration, 
and a concussion.  It was noted the veteran was walking when 
he fell ten feet into a ditch and landed on his head.  Loss 
of consciousness for a questionable period of time was also 
noted.  It was also noted that the veteran was partially 
amnestic to events of the accident.  A computed tomography 
scan of the brain was noted as normal without evidence of 
hemorrhage or edema.  

A May 1993 private neurological evaluation demonstrates that 
the veteran suffered some facial injuries in 1968 but no 
changes in mental status.  In June 1991, he fell backwards at 
a height of about 10 feet with loss of consciousness and 
fairly significant headaches and mental status changes since 
that time.  It was noted that the veteran currently had a 
very poor memory as well as headaches.  It was also noted 
that the veteran had a great deal of emotional lability, a 
left periorbital twitch, and slurred and stuttered speech 
when nervous.  An assessment of head injury with post 
traumatic changes was noted.  It was noted that headache, 
memory problems, labile affect, and the veteran's reaction to 
this, both with regard to no longer being a "man of 
control," but also having a very high anxiety level 
explained most of his symptoms.  It was noted that the 
anxiety about the problem, the lack of control, and the fact 
that very little was being done added to the veteran's 
inability to function.  

Neuropsychological testing dated in June 1993 demonstrates 
diagnostic impressions of organic mental disorder and major 
depression.  

VA treatment records dated in 1994 demonstrate complaints of 
headaches and depression.  It was noted that the veteran had 
suffered a head injury during service and again in 1991.  
Mental status evaluations revealed the veteran's verbal 
productivity or speech was impaired secondary to residual 
head injury.  It was also noted that the veteran walked with 
a cane.  Relevant diagnoses of organic brain syndrome with 
depression, secondary to head injury, were noted.  A February 
neurology consultation reflects the veteran talked very 
slowly, walked with a cane, and appeared depressed.  
Assessments of moderately severe head trauma times two, rule 
out organic mental syndrome versus pseudodementia secondary 
to head trauma versus some other cause, psychomotor 
retardation, and post-trauma vascular tension headaches 
related to head trauma were noted.  A February 1994 
evaluation of cognitive functions demonstrates findings 
portraying a pattern that was more characteristic of 
functional rather than organic causes.  It was also noted 
that the veteran's presentation was not consistent with the 
sequelae of mild head injury.  

Upon VA mental examination dated in May 1994, the examiner 
noted that the claims folder had been reviewed.  The examiner 
noted a history of two prior head injuries, in 1968 and in 
1991.  It was noted that the 1991 fall occurred after the 
veteran's legs gave out.  The veteran indicated that he was 
totally nonfunctional and required the assistance of others.  
Mental status examination revealed the veteran was unable to 
remember things without referring to notes he carried with 
him and he was unable to give the names of past presidents or 
his birth date.  The veteran was unable to perform simple 
calculations and he was not oriented to the date.  A relevant 
diagnosis of organic brain syndrome, secondary to head 
injury, was noted.  A May 1994 VA examination of the joints 
revealed a relevant diagnosis of patellofemoral syndrome, 
chondromalacia, internal derangement of the right knee. 

VA treatment records dated in 1995 demonstrate notations of 
crepitation in the right knee.  The veteran was fitted with a 
right knee brace.  

A February 1995 statement from a neighbor indicates that she 
witnessed the veteran's 1991 fall.  The veteran's neighbor 
states that the veteran's leg gave way and caused him to 
stumble and fall backwards into the retaining wall of a dug 
out basement.  She stated that the veteran landed on his head 
and was unconscious for about five to ten minutes.  The 
veteran's neighbor also stated that prior to the accident he 
was a very active man who worked full-time, went to school, 
and built homes as a hobby.  She reported that he now 
stutters, forgets the simplest of things, and suffers from 
depression.  

A February 1995 statement from the veteran's sister indicates 
that the veteran fell approximately 10 feet into an open 
basement in 1991 after his leg gave way.  She stated that the 
veteran landed on his head and the fall left him unable to 
return to work or able to perform simple tasks.  

Upon VA examination of the joints dated in March 1995, the 
veteran reported locking and giving way in his right knee.  
It was noted the veteran limped on the right and used a cane.  
Physical examination revealed pain on motion, tenderness, and 
some atrophy of the right thigh.  The examiner noted there 
was no crepitus and Lochman was negative.  There was minimal 
right knee synovial effusion, but no heat or redness.  An 
impression of internal derangement of the right knee was 
noted.  

Numerous lay statements were received in July 1995.  A 
statement from R. B. indicates that he had known the veteran 
for the past 15 years and worked next to him.  He stated that 
on numerous occasions the veteran's right knee would give out 
on him and it was serious enough that if the veteran had not 
held onto something he would have fallen.  A statement from 
R. H. states that the veteran fell backwards into a basement 
room addition floor in 1991 and landed on his head.  He noted 
that he had known the veteran for 23 years and before the 
1991 accident the veteran was extremely energetic, alert, 
willing to help others, and very involved with an excellent 
memory.  After the accident, the veteran was not himself and 
began to experience stuttering, memory loss, and facial tics.  
R. H. stated that the veteran was unable to return to work, 
unable to drive because of his forgetfulness, and rapidly 
becoming helpless.  R. H. also stated that the veteran's 
insurer at the time of the 1991 accident did not take his 
accident seriously and he was given only medication for pain, 
without visits from a neurologist.  

A lay statement from F. O. indicates that he had know the 
veteran for at least 20 years and had close contact with him 
for about 10 years.  He stated that prior to the 1991 
accident, the veteran was a workaholic who was very 
conscientious about his job and kept detailed records.  
Following the accident, the veteran was drugged for about 
three months, required pain medication for headaches, 
stuttered, had memory problems, and was eventually unable to 
function at his job.  F. O. stated that the veteran did not 
receive the proper medical care initially because the 
insurance company did not feel that his injuries were very 
severe and now, with a different insurance company, the 
damage was unrepairable.  He stated that the veteran was now 
unable to take care of himself.  

A lay statement from W. v. D. indicates that he began working 
under the veteran's supervision in 1986 and continued to work 
with the veteran until June 1992.  He stated that within that 
six year period he witnessed the veteran crumple on several 
occasions, but close enough to a desk or chair to be able to 
catch himself from falling.  He stated that on one occasion 
he watched the veteran pitch to the side, almost taking out a 
"stat camera."  On a separate occasion, the veteran had to 
clutch his arm and shoulder for support when his leg gave 
out.  

In a September 1995 rating action, the RO determined that a 
10 percent evaluation was warranted for the veteran's 
service-connected right knee, effective from February 17, 
1994.  

VA treatment records dated from 1995 to 1997 demonstrate 
relevant diagnoses of organic brain syndrome, dysthymia, and 
generalized anxiety disorder.  Defective recent and remote 
memory and concentration were noted.  

At his June 1997 RO hearing, the veteran testified he was at 
a neighbor's house when his leg gave out and he stumbled 
backwards.  His leg hit a retaining wall and he fell 
backwards into an open basement, hitting his head.  The 
veteran's neighbor, M. B., testified and stated that the 
veteran turned to get her some water when his leg gave out.  
(Transcript, page 6).  The veteran testified that his knee 
gave out often, whether he was on level land or walking on 
stairs.  He stated that he was now unable to remember things, 
easily confused, and very aggravated.  A friend of the 
veteran, J. H., testified that the veteran's head injury had 
left him totally incapacitated to the point that he could not 
drive.  He stated the veteran got lost, confused, and upset.  
The veteran's sister, C. P., stated that he was very 
organized and articulate prior to the accident, but he now 
had difficulty remembering things and was unable to care for 
himself.  M. B. also testified that the veteran's knee would 
give out prior to that time and she told him to wear an Ace 
bandage on it.  J. H. also testified that the veteran's knee 
giving out was a problem.  He reported witnessing the 
veteran's knee give out prior to the 1991 accident.  

Upon VA mental examination dated in July 1997, the examiner 
noted that the claims folder had been reviewed.  It was noted 
that the veteran used a cane and wore a brace on his right 
leg.  The veteran was aware of the year, season, day and 
month, but he did not know the date.  Mental status 
examination revealed difficulty with object recall and 
subtraction.  He was unable to write a sentence of his own 
that was legible and complete.  The examiner noted that 
mental status examination revealed some presence of 
deterioration in cognitive functioning.  The veteran reported 
being unable to remember his birth date, being unable to 
remember to turn off the stove or water hose, and unable to 
remember his son's middle name.  The veteran was noted as 
easily confused.  Judgment was noted as impaired and insight 
was fair.  Range of affect was described as restricted.  A 
relevant diagnosis of dementia due to head trauma; mental 
disorder, not otherwise specified, due to head trauma, was 
noted.  The examiner noted Axis III diagnoses of head trauma, 
knee condition.  The examiner also noted that his diagnoses 
were not intended to be inconsistent with the previous VA 
examinations, but reflect only a change in terminology in the 
current DSM-IV.  

Upon VA examination of the brain dated in July 1997, it was 
noted that the veteran sustained a head injury in 1991 when 
his leg gave out and he fell about eight feet.  It was noted 
the veteran suffered minimal loss of consciousness, for up to 
15 minutes.  Sensory examination revealed some loss of 
position sense, but touch was intact.  Coordination revealed 
some slow but generally directive and accurate movements.  
The veteran was unable to respond to abstract concepts and 
was unable to provide the date or day of the week.  He was 
able to calculate after a period of waiting.  The examiner 
noted that it took three comments to get the veteran to take 
his shirt off for examination.  The examiner noted the 
veteran presented no psychiatric manifestations in the office 
but did show elements of avoidance of the history and a 
slowness to respond.  An impression of encephalopathy post 
head injury, which is to some an organic brain syndrome, was 
noted.  The examiner noted there was some question in her 
mind that the veteran might be functionally, that is 
psychologically impaired, to the point of trying to present 
himself as more impaired than he really was.  It was noted 
that that was certainly possible, but according to advice 
from a friend accompanying the veteran, he was consistently 
the same and did not show variation in his function.  The 
examiner noted it was also quite possible that the veteran 
did freeze up under certain questions.  The examiner stated 
that with some questions about his inconsistencies, she still 
felt there was most likely a brain syndrome secondary to a 
head injury in this case.  She could not find enough evidence 
to state that he was definitely functionally impaired and 
trying to give different information than his best organic 
response.  

Analysis

The veteran is seeking entitlement to residuals of a brain 
injury, which he claims occurred after his right knee gave 
way causing him to fall approximately 10 feet, landing on his 
head.  

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.  

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence demonstrates that the veteran is service-
connected for a right knee disability.  Furthermore, medical 
evidence dated as early as 1974 demonstrates complaints of 
the right knee giving way and VA medical records dated in 
1981 note findings of audible crepitus and recommend some 
sort of knee support while walking.  These medical findings 
are consistent with the lay testimony of record provided by 
relatives and friends of the veteran, which demonstrates 
numerous instances prior to the 1991 fall of the veteran's 
knee giving way and causing him to fall or have to catch 
himself from falling.  

The evidence further demonstrates testimony from a witness to 
the veteran's 1991 fall demonstrating that the veteran fell 
approximately 10 feet and landed on his head after his 
service-connected right knee gave way.  That testimony is 
consistent with the statements of the veteran as to the cause 
of his accident.  The medical evidence of record also 
demonstrates consistent diagnoses of organic brain syndrome 
or dementia secondary to head injury.  

In summary, the medical evidence clearly demonstrates a 
causal connection between the veteran's current brain 
syndrome and the 1991 fall.  Likewise, the medical evidence 
establishes a history of complaints of the right knee giving 
way prior to 1991 and recommendations for knee support.  Lay 
testimony demonstrates that the 1991 fall occurred when the 
veteran's right knee gave way, and this evidence has not been 
contradicted by any medical opinion or evidence.  The 
evidence supports a finding of entitlement to service 
connection for residuals of a brain injury claimed as 
secondary to the service-connected right knee disability.  


ORDER

Entitlement to service connection for brain syndrome 
secondary to the veteran's service-connected right knee 
disability is warranted.  The appeal is granted to this 
extent.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

